Case: 20-10601      Document: 00515608936           Page: 1     Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 20-10601                    October 20, 2020
                                 Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Manuel Espinoza-Infante,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:20-CR-8-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Manuel Espinoza-Infante appeals the 12-month sentence imposed
   after his guilty plea conviction for illegal reentry after deportation. He asserts
   that his sentence was improperly imposed pursuant to 8 U.S.C. § 1326(b)(1).
   Espinoza-Infante argues that the enhanced recidivism penalties of § 1326(b)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10601      Document: 00515608936           Page: 2    Date Filed: 10/20/2020




                                     No. 20-10601


   are elements of the offense that must be alleged in the indictment and proven
   to a jury beyond a reasonable doubt because they increase the maximum term
   of imprisonment. He correctly acknowledges that his claim is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he presents the
   issue to preserve it for further possible review. See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
   624, 625-26 (5th Cir. 2007).
            The Government has filed an unopposed motion for summary
   affirmance and, in the alternative, seeks an extension of time to file its brief.
   Because the sole issue raised on appeal is foreclosed, summary affirmance is
   proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969).
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file an appellate brief is DENIED, and the judgment of the district court
   is AFFIRMED.




                                          2